t c memo united_states tax_court john charles treadaway sr petitioner v commissioner of internal revenue respondent docket no filed date john charles treadaway sr pro_se katherine holmes ankeny richard a rappazzo and j robert cuatto for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 on petitioner’s federal_income_tax tax ‘al11 section references are to the internal_revenue_code in continued year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number big_number we must decide whether to sustain the determinations in the notice_of_deficiency notice that respondent has not conceded we hold that those determinations should be sustained except to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found petitioner resided in phoenix arizona at the time the petition was filed petitioner who has a b s in engineering an m a in philosophy and a law degree was married to anne p treadaway ms treadaway until she died at the age of on date he has two children from that marriage penelope treadaway and john treadaway jr petitioner and until she died ms treadaway lived together with their son john treadaway jr in a big_number square-foot house petitioner’s residence located pincite north 83d avenue in phoenix arizona north 83d avenue property petitioner’s daughter penelope treadaway her son and her boyfriend lived in ' continued effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated or needed for clarity our findings_of_fact and opinion pertain to the years at issue a big_number square-foot house located on that property the north 83d avenue property also contained a guest house which adjoined petitioner’s residence and a swimming pool at least five automotive vehicles were used and or kept at the north 83d avenue property including two pickup trucks and three automobiles neither petitioner nor ms treadaway was able to drive any of those vehicles during the years at issue as of the trial in this case petitioner had been operating a tax consulting business tax consulting business for approxi- mately years as part of that activity petitioner repre- sented taxpayers before the internal_revenue_service during the years at issue petitioner operated the tax consulting business from a room located in petitioner’s residence ms treadaway who began riding horses when she was about six years old started providing horse-training and other horse- related_services around we shall refer to those horse- related_services as horse-training activities at least during the years at issue the horse-training activities were conducted on the north 83d avenue property ms treadaway continued her riding and the horse-training activities until she was no longer able to do so because of her deteriorating medical_condition which included alzheimer’s disease as of date ms treadaway’s alzheimer’s disease was in an advanced stage asa result of ms treadaway’s medical_condition ms treadaway was q4e- not able to participate actively in the horse-training activities during the years at issue penelope treadaway who has been riding horses since she was four years old was involved in the horse-training activities at least throughout the years at issue during penelope treadaway gave horseback riding lessons to approximately four or five people after ms treadaway died in date penelope treadaway continued to operate the horse-training activities and also started a full-time job in construction on date ms treadaway sold to grapevine inc certain real_property that she owned which was located in brenda arizona brenda real_property ms treadaway received dollar_figure at the closing of that sale petitioner owned about acres of real_property in tonapah arizona tonapah property on which a house was situated petitioner did not rent that house or property nor was that property used for any of the horse-training activities during the years at issue petitioner and ms treadaway received the following social_security_benefits petitioner dollar_figure dollar_figure ms treadaway big_number big_number sometime after ms treadaway died petitioner remarried and moved from petitioner’s residence to a house located pincite - - north 43d avenue in phoenix arizona north 43d avenue house in date the north 43d avenue house was burglarized date burglary the phoenix police department investi- gated the date burglary the investigating police officers prepared several reports on behalf of the phoenix police department with respect to that burglary police reports the police reports listed various items of property that petitioner and or his then spouse had told the investigating police officers were missing as a result of the date burglary claimed missing property the claimed missing property listed in the police reports did not include any records identified as tax records banker boxes or steel filing cabinets at a time not established by the record an individual plaintiff instituted litigation against petitioner the plaintiff claimed in that litigation that petitioner had improp- erly used for petitioner’s personal_use dollar_figure that belonged to the plaintiff after that litigation was concluded petitioner pled guilty in date under the applicable criminal statutes of the state of arizona to obtaining a signature by deception on date petitioner and ms treadaway filed a form_1040 u s indi- vidual income_tax return tax_return for each of the years through they indicated in each of those tax returns that their filing_status was married filing joint_return even if -- - only one had income the joint_return was signed by petitioner and anne treadaway the signature of anne treadaway on the joint_return is different from petitioner’s signature on that return petitioner as the surviving_spouse filed a tax_return for on behalf of his deceased spouse ms treadaway and himself petitioner indicated in that tax_return that their filing_status was married filing joint_return even if only one had income the return was signed by petitioner there was no signature on that return by ms treadaway who was de- ceased at the time the return was filed instead the following statement was typed on the line for her signature filing as surviving_spouse we shall refer to the joint tax returns filed by petitioner and ms treadaway for through and by petitioner as the surviving_spouse for on behalf of his deceased spouse ms treadaway and himself as joint returns petitioner retained anna sheets ms sheets to prepare the and joint returns he provided ms sheets with all of the income and expense figures that are reflected in those returns included in each of the joint returns for through were a schedule c profit or loss from business and a schedule f profit or loss from farming schedule c of each of those joint returns identified petitioner as the proprietor and showed business counsel services or counsel services as the services - that he was providing petitioner and ms treadaway claimed in schedules c of the and joint returns expenses for legal and professional services of dollar_figure and dollar_figure respectively schedule f of each of the joint returns for through identified ms treadaway as the proprietor and except for the joint_return ’ showed training horses as the activity in which she was engaged schedules f of those joint returns reported the following income expenses and net_loss year income reported total expenses claimed net_loss claimed dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number included within the foregoing expenses claimed for were the following amounts of expenses paid during that year with respect to the horse-training activities nature of expense amount_paid feed dollar_figure veterinary expense dollar_figure for shoeing horses horse supplies dollar_figure sawdust dollar_figure also included within the foregoing expenses claimed for and schedule f of the joint_return did not identify the activity in which ms treadaway was engaged - - were the total_amounts of real_property_taxes and utilities paid with respect to petitioner’s residence the joint returns for through claimed net operat-- ing loss deductions in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure with respect to claimed net_operating_loss carryovers from prior years petitioner and ms treadaway did not report in the joint_return the dollar_figure that ms treadaway received from the sale of the brenda property on date petitioner and ms treadaway did not report as income in the and joint returns any of the social_security_benefits that they received during those years respondent issued the notice with respect to and to petitioner and anna p treadaway deceased in that notice respondent disallowed the deductions claimed for legal expenses in schedules c of the and joint returns because it was not established that those claimed expenses were expended were expended for the purposes stated in those schedules and constitute ordinary and necessary business_expenses respondent further disallowed in the notice the deductions claimed for expenses in schedules f of the and joint returns because it was not established that those claimed ex- penses were expended were expended for the purposes ms treadaway’s first name was anne not anna --- - stated in those schedules and constitute ordinary and necessary business_expenses respondent determined in the alternative that the deductions claimed in schedules f of the and joint returns were for expenses_incurred in an activity not entered into for profit and increased the taxable_income reported in those returns by the respective losses of dollar_figure and dollar_figure claimed in those schedules ie by the excess of the deductions claimed over the income reported in each such schedule respondent further disallowed in the notice the net operat-- ing loss deductions claimed in the and joint returns respondent also determined in the notice that the joint_return for improperly did not report the dollar_figure that ms treadaway received in that year from the sale of the brenda property that no basis in excess of zero in that property was established and that that amount is capital_gain respondent further determined in the notice that because of other determinations therein percent of the respective amounts of social_security_benefits that petitioner and ms treadaway received during and are includible in taxable_income for those years respondent also determined in the notice that all of the underpayment_of_tax for and as determined therein was due to negligence or disregard of rules or regulations and - therefore imposed the accuracy-related_penalty under sec_6662 on each such underpayment opinion petitioner bears the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 petitioner attempted to satisfy that burden through his own testimony and certain docu- mentary evidence we found petitioner’s testimony to be ques-- tionable vague conclusory evasive and or uncorroborated in certain material respects under these circumstances we are not required to and we shall not rely on petitioner’s testimony to sustain his burden of establishing error in the determinations of respondent that remain at issue see lerch v commissioner f 2d 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 as for the documentary_evidence on which petitioner relies except as discussed below we are not per- suaded by that evidence that the determinations which respondent does not concede are wrong -because of the determinations in the notice that increased self-employment_income respondent also determined in the notice to make correlative adjustments to self-employment_tax for and ‘we note that petitioner attempted to attach to his opening continued we shall first address petitioner’s position regarding the determinations in the notice with respect to the deductions claimed in schedules f of the and joint returns the amount that ms treadaway received during from the sale of the brenda property the social_security_benefits that ms treadaway received during the years at issue and the net_operating_loss deductions claimed in the and joint returns as we understand petitioner’s position the property used in the horse-training activities and the income therefrom the brenda property and the income therefrom and the social_security_benefits that ms treadaway received constituted the separate_property of ms treadaway and not community prop- erty under the community_property law of the state of arizona consequently according to petitioner he is not liable for the continued brief certain documents that are not part of the record the court had those documents returned to petitioner we also note that we have serious reservations about petitioner’s claim that documentation substantiating the expenses claimed in schedules c of the and joint returns was stolen or destroyed during the date burglary the claimed missing property listed in the police reports with respect to that burglary did not include any records identified as tax records banker boxes or steel filing cabinets in which petitioner claims he kept records relating to those returns moreover even if petitioner had persuaded us that documentation substantiating the expenses claimed in schedules c of the and joint returns had been stolen or destroyed during the date burglary petitioner would have to meet his burden_of_proof in this case by presenting credible secondary evidence as noted above we are unwilling to rely on petitioner’s testimony in this case to support his position that respondent’s determinations in the notice are erroneous portion of the deficiency and the accuracy-related_penalty for each of the years and that is attributable to determi- nations in the notice with respect to that alleged separate_property of ms treadaway petitioner also argues that he is not liable for the portion of the deficiency and the accuracy- related penalty for each of the years and that is attributable to the determinations in the notice disallowing the net_operating_loss_deduction claimed in the joint_return for each of those years that is because according to petitioner those claimed net_operating_loss deductions were generated by the horse-training activities which petitioner maintains utilized property and generated income that were the separate_property of ms treadaway based on our examination of the record in this case we find that petitioner has failed to establish that any of the property that petitioner claims was the separate_property of ms treadaway did in fact constitute her separate_property under the law of the state of arizona assuming arguendo that petitioner had established that the property in question was the separate_property of ms treadaway on the record before us we nonetheless reject petitioner’s position that he is not liable for the portion of the deficiency and the accuracy-related_penalty for each of the years at issue that is attributable to respondent’s determinations which we - - sustain below with respect to the deductions claimed in schedules f of the and joint returns the amount that ms treadaway received during from the sale of the brenda property the social_security_benefits that ms treadaway re- ceived during the years at issue and the net_operating_loss deductions claimed in the and joint returns that is because petitioner and ms treadaway filed a joint_return for and pursuant to sec_6013 ’ petitioner as the surviving_spouse filed a joint_return for on behalf of his deceased spouse ms treadaway and himself since a joint_return was made for each of the years at issue the tax is to be com-- puted on the aggregate income for each such year and the liabil- ity with respect to that tax is to be joint_and_several see sec_6013 in an apparent effort to avoid joint_and_several_liability under sec_6013 with respect to the and joint returns petitioner asserts that the purpose for filing a form ‘ sec_6013 provides that in the case of the death of one spouse the joint_return may be made by the surviving_spouse with respect to both himself and the deceased spouse if no return for the taxable_year has been made by the deceased spouse no executor or administrator has been appointed and no executor or administrator is appointed before the last day prescribed by law for filing the return of the surviving_spouse on the record before us we find that petitioner has failed to show that a return for was made by ms treadaway that an executor or administrator was appointed or that an executor or administrator was appointed before the last day prescribed by law for filing the return of petitioner -- on a wherein the filing_status was designated as ‘married filing joint returns’ was that anne p treadaway had advanced alzheimer’s disease that petitioner may have filed joint returns for and because ms treadaway had ad- vanced alzheimer’s disease does not mean that he is not jointly and severally liable for any deficiencies and accuracy-related_penalties that the court determines for those years petitioner was not required to file a joint_return for or for nor was he required to file a separate_return for each of those years he had a choice consistent with the practice of ms treadaway and petitioner who filed joint returns since at least taxable_year petitioner decided to file a joint_return with ms treadaway for and a joint_return for as the surviving_spouse of ms treadaway pursuant to sec_6013 a on the record before us we find that petitioner has failed to establish that he is not jointly and severally liable fora portion of the deficiencies and the accuracy-related_penalties sthe joint_return was signed by petitioner and anne treadaway the signature of anne treadaway on the joint_return is different from petitioner’s signature on that return the joint_return was signed by petitioner there was no signature on that return by ms treadaway who was deceased at the time the return was filed instead the following statement was typed on the line for her signature filing as surviving_spouse - - that we determine for and ’ see sec_6013 we shall now turn to the determinations in the notice that remain at issue with respect to the claimed expenses that were deducted in schedules f of the joint returns for and on the record before us we find that petitioner has failed to establish that those claimed expenses were paid during those years except for expenses totaling dollar_figure that we have found were paid during ' were paid for the purposes specified in those schedules except for expenses totaling dollar_figure that we have found were paid during for feed veterinary care horse supplies and sawdust and constitute ordinary and necessary business_expenses under sec_162 on the instant record we further find that petitioner has failed to show that the horse-training activities constitute an activity engaged in for profit within the meaning of sec_183 based on our examination of the record in this case we sustain except to the extent stated below respondent’s determi- mppetitioner does not contend that he is entitled to inno- cent spouse relief ‘trespondent concedes on brief that dollar_figure was paid during with respect to the horse-training activities however respondent’s concession fails to take into account additional expenses totaling dollar_figure with respect to the horse-training activities that documentary_evidence prepared by respondent’s revenue_agent who testified at trial showed and we have found were paid during 2see supra note - nations to disallow the deductions claimed in schedules f of the and joint returns the exception is that we hold that petitioner is entitled for to deduct from the income re- ported in schedule f of the joint_return a total of dollar_figure paid for expenses relating to the horse-training activities ’ see sec_183 with respect to the claimed legal expenses that were de- ducted in schedules c of the joint returns for and on the instant record we find that petitioner has failed to estab- lish that those claimed legal expenses were paid during those years were paid for the purpose stated in those schedules and constitute ordinary and necessary business_expenses under sec_162 accordingly we sustain respondent’s determina-- tions to disallow those claimed deductions for the years at issue with respect to the dollar_figure that ms treadaway received during from the sale of the brenda property which was not reported in the joint_return on the instant record we find that petitioner has failed to show that ms treadaway had a basis in excess of zero in the brenda property and that that amount should not be included as capital_gain for conse- quently we sustain respondent’s determination to include dollar_figure schedule f of the joint_return reported income of dollar_figure from the horse-training activities as capital_gain for that year with respect to the net_operating_loss deductions claimed in the and joint returns on the record before us we find that petitioner has failed to show entitlement to those deduc-- tions accordingly we sustain respondent’s determinations to disallow those claimed deductions for the years at issue with respect to the respective social_security_benefits that ms treadaway and petitioner received during and none of which was included in taxable_income in the joint returns for those years on the record before us we sustain respondent’s determinations to include in taxable_income for the years at issue percent of the respective social_security_benefits that ms treadaway and petitioner received during those years see sec_86 b with respect to the accuracy-related_penalty under sec_6662 that respondent determined for each of the years at issue respondent concedes on brief that that penalty should not be imposed on the portion of the underpayment for each of those years that is attributable to the failure to include in taxable_income for each such year percent of the respective social_security_benefits that ms treadaway and petitioner received during each such year in addition we have held that petitioner is entitled for to deduct from the income reported in schedule f of the joint_return dollar_figure of expenses that -- - we found were paid during that year with respect to the horse- training activities we further hold that the underpayment for for purposes of sec_6662 must be reduced to reflect that holding on the record before us we find that except to the extent stated above petitioner has failed to establish that he is not liable for the accuracy-related_penalty under sec_6662 for each of the years and accordingly except to that extent we sustain respondent’s determinations that petitioner is liable for the accuracy-related_penalty for each of those years we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of respondent decision will be entered under rule because certain of our holdings increase self-employment_income for each of the years at issue correlative adjustments must be made to self-employment_tax for each such year see supra note
